Item 77C PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS NOVEMBER 16, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus New York AMT-Free Municipal Money Market Fund, Inc. (the Fund) was held on November 16, 2009. Out of a total of 335,314,103.740 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 112,671,733.240, which is 33.602% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The voting results were as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 88,168,615.020 26.294% 78.253% Against 19,222,343.590 5.733% 17.060% Abstain 5,280,774.630 1.575% 4.687% TOTAL 112,671,733.240 33.602% 100.00% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 87,689,128.320 26.151% 77.827% Against 20,032,568.520 5.975% 17.780% Abstain 4,950,036.400 1.476% 4.393% TOTAL 112,671,733.240 33.602% 100.00% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 85,248,681.300 25.424% 75.661% Against 21,183,443.170 6.317% 18.801% Abstain 6,239,608.770 1.861% 5.538% TOTAL 112,671,733.240 33.602% 100.00% Because the requisite number of votes had not been received as of November 16, 2009, the Meeting was adjourned until December 28, 2009.
